                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

CHARLES P. WITCHER                                                                   PLAINTIFF

v.                               Case No. 2:18-cv-00022-KGB

TEAMCARE, a Central States
Health Plan                                                                        DEFENDANT

                                             ORDER

       Before the Court is a motion for summary judgment filed by defendant TeamCare, a

Central States Health Plan (“Central States”) (Dkt. No. 14). Plaintiff Charles P. Witcher failed to

respond timely to the motion, but Mr. Witcher did file a belated response (Dkt. No. 16). Central

States replied (Dkt. No. 17). The Court grants Central States’ motion for summary judgment and

will set forth a more detailed analysis in a separate Opinion and Order.

       It is so ordered, this the 30th day of September, 2019.



                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
